     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 1 of 14 PageID 285



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                  No. 4:20-CR-269-Y

ERIC PRESCOTT KAY


                        GOVERNMENT’S MOTIONS IN LIMINE

        The government respectfully submits the following motions in limine. The

government requests that the Court direct the defendants, the defendants’ attorneys, and

all witnesses for the defendants not to mention, refer to, interrogate concerning, or bring

to the attention of the jury in any manner, directly, indirectly, or through argument or the

questioning of any witness, any of the matters identified below without first approaching

the bench and obtaining a ruling on the subject’s admissibility.

                                          MOTIONS IN LIMINE

1.      Any evidence, argument, or testimony that Dr. Marc Krouse, medical
        examiner, made mistakes in other autopsy reports and any evidence that Dr.
        Krouse has been referred to the Dallas County District Attorney’s Office for
        investigation.

                                              Background

        On July 1, 2019, shortly after 2:00 p.m., T.S. was found unresponsive in his hotel

room at the Hilton Hotel in Southlake, Texas. Shortly thereafter, T.S. was pronounced

dead and was later transported to the Tarrant County Medical Examiner’s Office (TCME)

in Fort Worth, Texas. On July 2, 2019, beginning at approximately 11:10 a.m., Marc A.

Krouse, M.D. began performing an autopsy on T.S. During the course of the autopsy,


Government’s Motions in Limine – Page 1
    Case 4:20-cr-00269-Y Document 34 Filed 08/20/21                Page 2 of 14 PageID 286



blood and urine samples were taken by TCME technician Jaso Gaines. Those samples

were properly stored and provided to the TCME toxicology department, led by Dr.

Robert Johnson. Toxicology tests were then conducted on those samples. Those

toxicology tests revealed that a mixture of ethanol, fentanyl, and oxycodone were present

in T.S.’s blood at the time of death.

       Based on Dr. Krouse’s autopsy and the results of the toxicology tests, Dr. Krouse

determined that the cause of death for T.S. was “mixed ethanol, fentanyl and oxycodone

intoxication with terminal aspiration of gastric contents.” Dr. Krouse determined that the

manner of death was “accident.” The autopsy report further reflected that this particular

case was reviewed by staff in conference. Dr. Krouse’s observations and the photographs

taken during the autopsy were included in his written report, which he signed. The report

was completed on August 28, 2019.

       Over a year later, in September of 2020, Dr. Krouse performed an autopsy on

another individual. Dr. Krouse determined that the cause of death was “Gunshot Wound

of Abdomen,” and the manner of death was “Homicide.” See Tarrant County Medical

Examiner’s Audit Report at 81. 1 A routine administrative review of that autopsy

revealed that Dr. Krouse had determined a wound near the victim’s navel was a surgical

stab wound. The review concluded that this wound was actually a second gunshot

wound. The administrative review revealed other concerns, and, as a result, the body was




1
 A copy of the Tarrant County Medical Examiner’s Audit Report has been provided to counsel for the
defendant. A copy of that report will be provided to the Court under separate cover.



Government’s Motions in Limine – Page 2
    Case 4:20-cr-00269-Y Document 34 Filed 08/20/21                    Page 3 of 14 PageID 287



exhumed and a second autopsy was performed. The second autopsy determined that the

additional wound was a second gunshot wound, but that it was not a fatal gunshot wound.

Ultimately, the second autopsy confirmed that the cause of death and manner of death

determined by Dr. Krouse were correct.

        As a result of this review and the findings in the second autopsy, a decision was

made to conduct a comprehensive audit of Dr. Krouse’s autopsies performed in criminal

cases from the period of January 1, 2020, through November 9, 2020. On November 9,

2020, Dr. Krouse was suspended from performing jurisdictional homicides at the TCME

Office. The comprehensive audit involved forty-one autopsies performed by Dr. Krouse

in 2020. The audit found only two material mistakes were made in all the audited cases,

and in only one did the mistake affect the manner of death and cause of death. 2 And in

that case, Dr. Krouse did not perform an autopsy; rather, he only performed an

inspection. The audit found other mistakes in some of the autopsies, such as failing to

confirm identification by fingerprint, failing to order MedStar records, etc., but none of

those mistakes were deemed material. More importantly, none of the mistakes identified

in the audit related to toxicology.



2
  In the only case in which any mistakes were determined to have affected the manner and cause of death,
Dr. Krouse found the cause of death was “Complications of Paraplegia due to Remote Gunshot Wound.”
TCME Audit Report at 31. Dr. Krouse ruled the manner of death was homicide. Id. Dr. Krouse
performed an inspection only in this case. The audit found that an autopsy should have been performed.
In this case, the decedent was shot in 1990, which rendered him a paraplegic for thirty years, until his
death. The bullet was never removed. The decedent suffered from a myriad of health problems,
including problems with his bowel and urinary tract. The audit found that in a case ruled as a homicide,
“best practices” require that complications resulting from paraplegia be further investigated before ruling
that a complication due to paraplegia be ruled as the cause of death. Because of the decedent’s other co-
morbidities, the cause of death and manner of death were changed to “undetermined.” Id. at 31-32.



Government’s Motions in Limine – Page 3
   Case 4:20-cr-00269-Y Document 34 Filed 08/20/21             Page 4 of 14 PageID 288



                                          Discussion
       Federal Rule of Evidence 404(b) provides that “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with that character.” See Fed. R. Evid.

404(b)(1). In this case, attempts by the defense to introduce specific mistakes that Dr.

Krouse made on other occasions would be prohibited by the rules of evidence. Further,

the details of the audit are not relevant to the case before this court. T.S.’s cause and

manner of death relied primarily upon the toxicology results. Those tests were not

performed by Dr. Krouse. Rather Dr. Krouse utilized those results in making his

determination on the cause of death. None of the cases contained in the audit involved

determinations of cause or manner of death based on toxicology. As a result, the details

of the audit are not factually similar and are not relevant to this case under Federal Rule

of Evidence 401, as they have no “tendency to make a fact more or less probable than it

would be without the evidence.” Fed. R. Evid. 401(a).

       The results of the TCME Audit Report go only to Dr. Krouse’s qualifications and

would only be relevant with respect to a determination of whether Dr. Krouse is qualified

as an expert under Federal Rule of Evidence 702. Any questioning of Dr. Krouse with

respect to a mistake made on another autopsy should only be asked in a hearing outside

the presence of the jury in order for the Court to determine whether Dr. Krouse can

provide expert testimony in this case. Should the defense challenge Dr. Krouse’s

qualifications and should the Court determine Dr. Krouse is not qualified to testify as an




Government’s Motions in Limine – Page 4
   Case 4:20-cr-00269-Y Document 34 Filed 08/20/21              Page 5 of 14 PageID 289



expert, Dr. Krouse’s testimony would be limited to authentication of the autopsy report of

T.S., which he prepared.

       Even if the Court were to determine that questions, argument, evidence, or

testimony about the contents of the TCME Audit Report or other autopsies performed by

Dr. Krouse were relevant, they are inadmissible under Federal Rule of Evidence 403 and

608(b) because such evidence’s probative value is substantially outweighed by a danger

of unfair prejudice, confusing the issues, misleading the jury or wasting time and

constitutes improper impeachment. Efforts to question Dr. Krouse or any other witness

about the results of the audit or the details of other specific cases or autopsies not at issue

in this case would result in a mini trial of Dr. Krouse and would confuse and distract the

jury from the issues in this case: whether the defendant conspired to distribute controlled

substances and whether the defendant distributed the controlled substance that resulted in

T.S.’s death. See United States v. Naidoo, 995 F.3d 367, 375 (5th Cir. 2021)

(recognizing the broad discretion afforded the district court in excluding evidence under

FRE 403 when such evidence risks causing jury confusion); Zahn v. Solano, 4:10-CV-

864-Y, 2015 WL 13632437, at *1 (N.D. Tex. 2015) (granting a motion in limine in the

civil context preventing a party from bringing up any other incidents, complaints, or

lawsuits that involve conduct other than the conduct that formed the basis of the lawsuit

because such evidence is irrelevant and could mislead the jury). Further, such questions,

statements, or evidence do not go to the witness’s character for truthfulness and are

therefore improper impeachment.




Government’s Motions in Limine – Page 5
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 6 of 14 PageID 290



        Finally, any statements, argument, inference, or evidence that Dr. Krouse or

TCME has been referred to the Dallas County District Attorney’s Office for investigation

is not relevant and is inadmissible. Such evidence also constitutes improper

impeachment under Federal Rule of Evidence 608(b). See United States v. Hodnett, 537

F.2d 828, 829 (5th Cir. 1976) (finding impeachment on the basis of mere accusation

or arrest is not permissible) (citing United States v. Garcia, 531 F.2d 1303, 1306 (5th Cir.

1976)); United States v. Hughes, 658 F.2d 317, 320 (5th Cir. 1981) (finding evidence of

arrests or investigations for impeachment is not admissible). Even if an arrest had been

made, such questioning or evidence would be improper impeachment and inadmissible

under Federal Rules of Evidence 608 and 609. Id.


        The defendant is opposed to the relief sought.

2.      Any reference to what sentence of imprisonment the defendant might receive,
        the risk of incarceration the defendant faces, the conditions in prison, or the
        impact any sentence may have upon the defendant’s family, if convicted.

        References to the sentence that might be imposed should the defendant be convicted

of the offenses charged, the conditions the defendant might face in prison if he is convicted

and sentenced to a term of imprisonment, and the impact that any sentence may have on

his family are expressly inadmissible and irrelevant, and would be unfairly prejudicial. It

is well established that a jury may not, in reaching its verdict, consider any possible

sentence that might be imposed following conviction. See Shannon v. United States, 512

U.S. 573, 579 (1994) (citing Rogers v. United States, 422 U.S. 35, 40 (1975)). This

principle “is a reflection of the basic division of labor in our legal system between judge



Government’s Motions in Limine – Page 6
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 7 of 14 PageID 291



and jury. The jury’s function is to find the facts and to decide whether, on those facts, the

defendant is guilty of the crime charged. The judge, by contrast, imposes sentence on the

defendant after the jury has arrived at a guilty verdict.” Id. at 579. Any mention of a

statutory mandatory minimum or what affect a sentence of imprisonment might have on

the defendant or his family is improper.

        The defendant agrees to this motion.

3.      Any attempt to impeach a witness based on an agent’s report of that witness’s
        interview.

        Agent reports or memorandum of interviews, i.e., DEA-6s, are not statements of

the person interviewed; instead, they are an agent’s summary. The reports are not a

statement within the meaning of the Jencks Act. 18 U.S.C. § 3500. Thus, where the

witness is not an agent that authored the report, the Court should preclude the defense

from introducing the contents of the report to impeach witnesses during cross-

examination, publishing the contents of the report to the jury, or otherwise suggesting to

the jury that the reports are statements of witnesses, who did not write or adopt them.

Any other result would subvert the Supreme Court’s decision in Palermo v. United

States, which held that it would “be grossly unfair to allow the defense to use statements

to impeach a witness which could not fairly be said to be the witness’s own rather than

the product of the investigator’s selections, interpretations, and interpolations.” 360 U.S.

343, 350 (1959).

        The defendant opposes this motion to the extent it is necessary to question the

witness about what he or she may have told an agent, in order to properly impeach the



Government’s Motions in Limine – Page 7
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 8 of 14 PageID 292



witness under Federal Rule of Evidence 613(b). The defendant agrees that the report

itself is not proper extrinsic evidence of impeachment under Rule 612(b).

4.      Any statement, question, or argument suggesting what the defendant would
        testify to or say, unless and until the defendant waives his Fifth Amendment
        privilege and testifies at trial.

        “Where an accused party waives his Constitutional privilege of silence, takes the

stand in his own behalf and makes his own statement, it is clear that the prosecution has a

right to cross-examine upon such statement with the same latitude as would be exercised

in the case of an ordinary witness, as to the circumstances connecting him to the alleged

crime.” Fitzpatrick v. U.S., 178 U.S. 304, 315 (1900). Accordingly, defense counsel

should not be permitted to “testify” for his client through statements, questions,

argument, or otherwise, while, at the same time shielding his client from the risks of

cross-examination. That possibility is particularly acute in this case where the evidence

establishes that the defendant went to T.S.’s room shortly after arriving at the Hilton hotel

and did not return to his own hotel room until approximately 8:25 a.m. on the morning of

July 1, 2019, indicating that the defendant in fact remained in T.S.’s room all night. Any

evidence that the defendant propped his door open when he went to T.S.’s room late on

the night of June 30, 2019, and therefore did not have to use his hotel-issued key card to

access his room when he returned to his room would have to come from the defendant

himself. It is also insufficient for defense counsel to inform only the Court that his client

will take the stand. If the defendant changed his mind, the Court could not, consistent

with the Fifth Amendment, force the defendant to testify.

        The defendant is opposed to the relief sought.


Government’s Motions in Limine – Page 8
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 9 of 14 PageID 293



5.      Any evidence or argument about the defendant’s prior good acts or his lack
        of criminal history.

        Evidence that a defendant lacks a criminal history has been held impermissible

under Rule 405(a) of the Federal Rules of Evidence. See Gov’t of Virgin Islands v.

Grant, 775 F.2d 508, 512 (3d Cir. 1985). In Grant, the defendant “attempted to testify

that he had never been arrested or charged with a crime.” Id. at 510. The trial court

excluded this testimony as improper character evidence and refused to give a character

evidence charge. Id. On appeal, the circuit court noted that “testimony as to the lack of

prior bad acts is, in essence, testimony as to multiple instances of good conduct, and its

admission would appear to violate a strict reading of Rule 405(a).” Id. at 512. “In

addition, this kind of testimony is generally less probative of good character than general

reputation or opinion evidence, for one’s good reputation presumably reflects not only

the absence of specific bad acts, but also one’s good acts and general public conduct.

Indeed . . . a clever criminal, after all, may never be caught.” Id. (citing Michelson v.

United States, 335 U.S. 469, 482 (1948)). Likewise, the Fifth Circuit has held that

evidence of good acts is irrelevant to a defendant’s criminal intent. United States v.

Moreno, 904 F.2d 251, 259 (5th Cir. 1990). Accordingly, the Court should exclude

evidence of the defendant’s lack of criminal history and any evidence of his alleged good

works as irrelevant, unduly prejudicial, and in violation of Rule 405(a).

        The defendant is opposed to the relief sought.




Government’s Motions in Limine – Page 9
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21        Page 10 of 14 PageID 294



6.       Any allegations against the government related to violations of discovery or
         Brady obligations.

         Any attempt by the defendants to argue that the government violated any

discovery orders or Brady obligations is irrelevant. Fed. R. Evid. 401, 402. Any

allegation is completely unfounded and would only serve to prejudice the jury.

Allegations or disputes relating to discovery abuse or failure to provide exculpatory or

Brady material to the defense should be addressed with the Court outside the presence of

the jury.

         The defendant agrees to this motion.

7.       Any claims that the defendant is not guilty because the government did not
         indict others who participated in the conspiracy.

         Whether the government has charged any individual other than the defendant is

irrelevant to this case, and any questions or arguments with respect to whether others

have been charged should be prohibited. United States v. Thompson, 253 F.3d 700, 2001

WL 498430, at *16 (5th Cir. 2001) (upholding the granting of government’s motion in

limine to prevent defense counsel from comparing defendant’s conduct with that of other

uncharged or immunized witnesses); United States v. Armstrong, 517 U.S. 456, 463

(1996) (“[a] selective-prosecution claim is not a defense on the merits to the criminal

charge itself, but an independent assertion that the prosecutor has brought the charge for

reasons forbidden by the Constitution”); United States v. Briggs, 514 F.2d 794, 802-04

(5th Cir. 1975) (holding grand jury naming unindicted co-conspirators in indictment

without right to defend in court violated due process rights); United States v. Webster,

162 F.3d 308, 333 (5th Cir. 1998) (noting the decision to prosecute one person and not


Government’s Motions in Limine – Page 10
     Case 4:20-cr-00269-Y Document 34 Filed 08/20/21          Page 11 of 14 PageID 295



another is proper exercise of executive discretion with which courts are reticent to

interfere); United States v. Jeong, 624 F.3d 706, 713 (5th Cir. 2010) (“the decision to

prosecute is particularly ill-suited to judicial review” and the United States government

“retains broad discretion as to whom to prosecute”) (citing Wayte v. United States, 470

U.S. 598, 607 (1985)). Any statements to that effect are only meant to prejudice the jury;

therefore, the statements offer no probative value. Fed. R. Evid. 403.

         The defendant is opposed to the relief sought.

8.       Any mention of or reference to T.S.’s use of marijuana or other controlled
         substances other than drug use that led to the specific event in this case.

         Any argument or testimony that T.S., the decedent, used marijuana or another

controlled substance not charged in this indictment is irrelevant. Fed. R. Evid. 401, 402.

The decedent’s prior use of any controlled substance other than that at issue in this case

would only serve to tarnish the decedent’s reputation or put the victim on trial in an

attempt to nullify the jury, which is improper. See United States v. Thompson, No. 99-

41007, 2001 WL 498430, at *16 (5th Cir. Apr. 9, 2001) (categorically rejecting the

notion that “jury nullification is desirable or that courts may permit it to occur when it is

within their authority to prevent”).

         The defendant is opposed to the relief sought.

9.       Any testimony related to Eric Kay’s character other reputation or opinion
         testimony.

         The Federal Rules of Evidence provide that if evidence of a person’s character or a

specific character trait is admissible, it can be proven by testimony of an opinion of the

person or about the reputation of the person. Fed. R. Evid. 405. Anything mentioned


Government’s Motions in Limine – Page 11
  Case 4:20-cr-00269-Y Document 34 Filed 08/20/21              Page 12 of 14 PageID 296



outside of the confines of this rule is irrelevant to the issues that Fed. R. Evid. 405

addresses. Fed. R. Evid. 401, 402.

       The government asks that it be allowed to voir dire the character witnesses outside

the presence of the jury to make sure that all testimony is related to character evidence

and does not discuss any irrelevant issues.

       The defendant agrees to this motion consistent with Federal Rule of Evidence

405.

                                           CONCLUSION

       The government respectfully asks this Court to grant these Motions in Limine.

                                                   Respectfully submitted,

                                                   PRERAK SHAH
                                                   Acting United States Attorney

                                                   s/ Lindsey Beran
                                                   LINDSEY BERAN
                                                   Assistant United States Attorney
                                                   Texas State Bar No. 24051767
                                                   1100 Commerce Street, Third Floor
                                                   Dallas, Texas 75242-1699
                                                   Telephone: 214-659-8600
                                                   Facsimile: 214-659-8805
                                                   Email: Lindsey.Beran@usdoj.gov

                                                   s/ Errin Martin
                                                   ERRIN MARTIN
                                                   Assistant United States Attorney
                                                   Texas State Bar No. 24032572
                                                   1100 Commerce Street, Third Floor
                                                   Dallas, Texas 75242-1699
                                                   Telephone: 214-659-8600
                                                   Facsimile: 214-659-8805
                                                   Email: Errin.Martin@usdoj.gov



Government’s Motions in Limine – Page 12
  Case 4:20-cr-00269-Y Document 34 Filed 08/20/21               Page 13 of 14 PageID 297




                                                    s/ Jonathan Bradshaw
                                                    Jonathan Bradshaw
                                                    Assistant United States Attorney
                                                    Colorado Bar No. 43838
                                                    1100 Commerce Street, Third Floor
                                                    Dallas, Texas 75242
                                                    Telephone: (214) 659-8600
                                                    jonathan.bradshaw@usdoj.gov


                                    Certificate of Conference

       On August 20, 2021, I conferenced with Reagan Wynne, attorney for Eric Kay.

Mr. Wynne’s positions on the motions in limine are set out in the body of the motion.



                                                            s/ Errin Martin
                                                           Errin Martin
                                                           Assistant United States Attorney



                                      Certificate of Service

       On August 20, 2021, I electronically submitted the foregoing document with the

Clerk of the Court for the U.S. District Court, Northern District of Texas, using the

electronic case filing system of the court, providing electronic notice of this document to

opposing counsel of record.

                                                            s/ Errin Martin
                                                           Errin Martin
                                                           Assistant United States Attorney




Government’s Motions in Limine – Page 13
  Case 4:20-cr-00269-Y Document 34 Filed 08/20/21   Page 14 of 14 PageID 298




Government’s Motions in Limine – Page 14
